Title: To Alexander Hamilton from Jeremiah Olney, 14 March 1793
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,Providence 14th March 1793.
Sir.

Your Letter of the 5th Instant, was transmitted to me yesterday by the President of the Providence Bank; and agreeable to your directions, I have furnished him with an Abstract of the uncancelld Bonds, payable this Month, being only the one in Suit, (noted in the enclosed Return of Cash) and another due to the 30th for 523 Dollars & 60 Cents.
I have the Honor to be &c.

Jereh. Olney Collr.

N.B.   The Bond in suit was given by Edward Dexter in Novr. last, in consequence of a collusive Transfer, for Duties on the Cargo of the Brigantine Neptune, the property of Welcome Arnold Esqr.
Alexr. Hamilton Esqr.
Secy. of the Treasury.
